Case 1:18-cv-23919-CMA Document 37 Entered on FLSD Docket 11/19/2018 Page 1 of 2


                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA

                                      CASE NO. 18-23919-CIV-CMA


  BISMARCK JOSE FRECH GONZALEZ and                         )
  all others similarly situated under 29 U.S.C.            )
  2016(b),                                                 )
                                                           )
                    Plaintiff(s),                          )
                                                           )
  v.                                                       )
                                                           )
                                                           )
  MJM STRUCTURAL CORP., HENRY LEW,          )
  and BENAY LEW.                            )
                                            )
              Defendant(s).                 )
  _________________________________________ )

                    DEFENDANTS’ NOTICE OF COMPLIANCE WITH ORDER
                            DATED NOVEMBER 14, 2018 [DE 36]

            Defendants, MJM STRUCTURAL CORP., HENRY LEW, and BENAY LEW, by and
  through undersigned counsel and pursuant to this Court’s Order dated November 14, 2018, [DE
  36] hereby file this Notice of Compliance and state, they have submitted the revised agreement
  excluding the confidentiality clause and liquidated damages provision. Defendants, also give
  notice that they have tendered the settlement via check to the Plaintiff’s counsel.


                                                   Respectfully Submitted,

                                                   By:_/s/George A. Minski, Esq.
                                                   George A. Minski, Esq.
                                                   FBN. 724726
                                                   gminski@minskilaw.com
                                                   Christin Coleman Gallardo, Esq.
                                                   FBN: 798231
                                                   cgallardo@minskilaw.com
                                                   LAW OFFICES OF GEORGE A. MINSKI, P.A.
                                                   Counsel for Defendants
                                                   2475 Hollywood Boulevard
                                                   Hollywood, FL 33020


  ______________________________________________________________________________
                                LAW OFFICES OF GEORGE A. MINSKI, P.A.
       2475 Hollywood Boulevard  Hollywood, Florida 33020  Dade (305) 792-2200  Broward (954) 362-4214
Case 1:18-cv-23919-CMA Document 37 Entered on FLSD Docket 11/19/2018 Page 2 of 2

  Case No.: 18-23919-CIV-CMA
  Bismarck Jose Frech Gonzalez, et al., v. MJM Structural Corp., et al.


                                                       Dade: 305-792-2200
                                                       Broward: 954-362-4214
                                                       Primary email: dgomez@minskilaw.com



                                        CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that on November 19, 2018, I electronically filed the foregoing
  document with the Clerk of Court by using the CM/ECF system. I also certify that the foregoing
  document is being served this day on all counsel of record or pro se parties on the service list below
  either via transmission of Notices of Electronic Filing generated by CM/ECF or via U.S. Mail for
  those counsel or parties who are not authorized to receive electronically Notices of Electronic
  Filing.

                                                       By:_/s/George A. Minski, Esq.
                                                       George A. Minski, Esq.
                                                       FBN. 724726
                                                       Email: gminski@minskilaw.com



  SERVICE LIST
  J.H. Zidell, Esq.
  Neil Tobak, Esq.
  J.H. Zidell, P.A.
  300 71st Street, Suite 605
  Miami Beach, FL 33141
  Email: ZABOGADO@AOL.COM
  Counsel for Plaintiff




  ______________________________________________________________________________
                             LAW OFFICES OF GEORGE A. MINSKI, P.A.
    2475 Hollywood Boulevard  Hollywood, Florida 33020  Dade (305) 792-2200  Broward (954) 362-4214
                                                           2
